DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks files January 4, 2022.  Claims 1-3 and 16 have been amended, claims 12-15 and 17-22 have been cancelled.  Claims 1-11 and 16 are pending and stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-7, and 16 recite the limitation "the flow tube ".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this is considered to be the “a hollow flow tube” introduced in claim 1.  Please amend the claims to recite “the hollow flow tube”.   Claims 2-11 and 16 are also rejected insomuch as they depend from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120255569 A1 (hereinafter BEARD)  included in applicant's Information Disclosure Statement date August 26, 2021 in view of  US 20150027454 A1 (hereinafter LI).
Regarding claim 1, BEARD discloses a cigarette with a filter element that can be altered to retain tastes or other sensory properties (Abstract)  BEARD discloses at least one substrate material section (Fig. 1, tobacco rod 12, ¶57, ) having an aerosol precursor composition (¶44) associated therewith; a flavor addition component (Fig. 2, smoke-altering material 34, ¶48); and a mouthpiece (Fig. 1, fitter element 20, ¶57) disposed downstream from the heat source  and the at least one substrate material section, the mouthpiece including a filter (Fig. 2, filter material 36, ¶57), wherein the mouthpiece includes the flavor addition component, and wherein the flavor addition component comprises a plurality of flavor beads.  “The smoke-altering material is typically utilized in a form that can be described as powered or granular” ¶48.  “Exemplary types of smoke-altering material include adsorbents, such as activated carbon, molecular sieves (e.g., zeolites and carbon molecular sieves), clays, activated aluminas, silica gels, and ion exchange resins, and flavorants, including flavorant-containing capsules and solid botanical additives such as peppermint or spearmint leaves or other plant-based flavorants in particulate form.” ¶49.  These are considered to be beads.  BEARD further discloses proximate a hollow flow tube (Fig. 6, tube 48 , ¶59), the flow tube including a plurality of peripheral openings (Fig. 6, perforations 48B, ¶64) defined therethrough.
BEARD may not explicitly disclose wherein the flow tube extends beyond the plurality of flavor beads.
LI teaches an electronic smoking article that includes a liquid aerosol formation (abstract).  LI teaches that there is a tubular filter segment 600 (Fig. 9, ¶52) that can include flavors or additives.  LI teaches that a hollow core 602 is surrounded by the tubular filter segment.  As shown in Fig. 9, the hollow core extends beyond the flavored tubular filter segment 600.  LI teaches that the flavor material can be in the form of flavor beads (¶55).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to extend the hollow flow tube beyond the flavoring as taught in LI.  A person ordinary skill in the art would have found it Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the hollow flow tube extended beyond the flavor beads would be absent new or unexpected results.  Applicant places no criticality on the extension of the hollow flow tube, indicating only that it is shown in a figure.  
Regarding claim 2, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses a combustible heat source (Fig. 1, lighting end 18, ¶26), wherein the combustible heat source is disposed proximate at least a portion of the at least one substrate material section.
Regarding claims 5 and 6 modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose wherein the plurality of peripheral openings of the flow tube comprises a plurality of holes OR in the alternative slots.
BEARD teaches perforations 48B in the walls 48A of the tube 48 (¶64).  It can be seen in Fig. 6 dashed lines showing the perforations.  Additionally, BEARD teaches additional perforations 30 in the tipping paper 28 (Fig. 1, ¶70).  BEARD is silent as to the particular shape. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide wherein the plurality of peripheral openings of the flow tube comprises a plurality of holes OR in the alternative slots.  Fig. 1 shows perforations that visually appear to be holes.  Although it is not taught that the perforations are holes or slots, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey,
Regarding claim 7, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the flow tube extends through at least a portion of the filter.  (See Figs. 2-10).
Regarding claims 8, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the plurality of flavor beads comprises at least one of tobacco flavor beads, non-tobacco flavor beads, gel flavor beads, capsules containing flavor beads, or any combination thereof (¶48-¶49).
Regarding claim 9, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the filter defines a cavity, wherein plurality of flavor beads are located in the cavity, and wherein the flow tube extends through at least a portion of the filter.  See annotated Fig. 6.

    PNG
    media_image1.png
    303
    393
    media_image1.png
    Greyscale

Regarding claim 11, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD further discloses wherein the substrate material comprises at least one of tobacco-containing beads, tobacco shreds, tobacco strips, pieces of a reconstituted tobacco material, or tobacco rods (¶37-¶38).
Regarding claim 16, BEARD discloses the smoking article of claim 1 as discussed above.  Modified BEARD discloses wherein the plurality of flavor beads substantially surround a portion of the flow tube for the reasons discussed in the rejection of claim 1 above.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over BEARD and LI as applied to claim 1 above, and further in view of US 20190335805 A1 (hereinafter KADIRIC) included in applicant's Information Disclosure Statement date August 26, 2021.
Regarding claim 3, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD does not explicitly disclose a device separate from the smoking article, wherein the separate device includes an electric heat source configured to heat at least a portion of the at least one substrate material section.
KADIRIC teaches a smoking article with a tobacco rod and a filter comprising breakable capsules (Abstract).  KADIRIC further teaches that the tobacco material can be heated by one or more electrical heating elements to produce an aerosol (¶3 and ¶33).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide a device separate from the smoking article, wherein the separate device includes an electric heat source configured to heat at least a portion of the at least one substrate material section as taught in KADIRIC.  KADIRIC teaches that smoking articles can be heated with electrical heating means.  A 
Regarding claim 4, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose wherein the flavor addition component is disposed downstream from the filter.
KADIRIC teaches a smoking article with a tobacco rod and a filter comprising breakable capsules (Abstract).  KADIRIC teaches that the smoking article comprises a filter segment 18, a flavor containing segment 20 and a mouth end 22 (Fig. 2, ¶47).  As can be seen in Fig. 2, the flavor containing segment 20 is downstream from the filter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide wherein the flavor addition component is disposed downstream from the filter as taught in KADIRIC.  KADIRIC teaches that the configuration prevents collapse or deformation of the smoking article (¶48).  A person of ordinary skill in the art would obviously modify BEARD to include the configuration of KADIRIC as doing so would prevent collapse or deformation in manufacturing and handling by the consumer.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BEARD and LI as applied to claim 1 above and in further view of US 20190281891 A1 (hereinafter HEJAZI).
Regarding claims 10, modified BEARD discloses the smoking article of claim 1 as discussed above.  BEARD may not explicitly disclose a second substrate material disposed between the first substrate material and the mouthpiece.
HEJAZI teaches smoking articles with a heat source, a substrate, and a mouthpiece (Abstract).  HEJAZI teaches that the substrate may have a first and second substrate (¶9).  HEJAZI further teaches that the second substrate material is disposed between the first substrate and the mouthpiece (¶11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BEARD to provide a second substrate material disposed between the first substrate material and the mouthpiece as taught in HEJAZI.  A person of ordinary skill in the art would obviously include a second substrate.  Doing so would provide an additional flavor profile to the user customizing the smoking experience.
Response to Arguments
Applicant’s arguments, filed January 4, 2022, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over BEARD in view of LI.
Applicant has amended claim 1 to recite, “wherein the flow tube extends beyond the plurality of flavor beads.”  This limitation is taught in LI and the rejection is discussed above.
Applicant’s arguments regarding the rejection under 35 USC 112(b) are maintained.  Applicant is required to correct the lack of antecedent basis discussed above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726